    Case 2:18-cr-00177-SJF-GRB Document 38 Filed 11/19/18 Page 1 of 1 PageID #: 95


                                                                                               FI LED
                                                                                           IN CLERK'S OFFICE
                                                                                     U.S. DISTRICT COURT E.D.N.Y.

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                                      *     NOV 19 2018       *
    --------------X                                                                   LONG ISLAND OFFICE
    UNITED STATES OF AMERJCA,                             CONSENT TO PROCEED BEFORE
                                                          UNITED STATES MAGISTRATE JUDGE
                                                          FOR PURPOSES OF A PLEA OF
                                                          GUILTY AND ALLOCUTION
             -against-
                                                          CASE NUMBER:       JJ'f:,,/e. / 71 (s~
(   ~~                   .
                                   Defendant,

    ----·----------X

            The United States magistrate judge has explained to me the nature of the offense(s) with
    which I am charged and the maximum possible penalties which might be imposed if 1 am found
    guilty. The magistrate judge has informed me of my right to the assistance of legal counsel. The
    magistrate judge has informed me of my right to plead guilty before a United States district judge
    or a United States magistrate judge.

    I HEREBY:       Waive (give up) my right to a plea of guilty herein before a United States
                    districtjudge, and consent to the plea and allocution before a United States
                    magistrate judge.




                                                                                        Defendant




    Dated:   1/av~ I~ ,;Jo!/'
             Central Islip, New York
